           Case 1:19-cr-00063-DAD-BAM Document 45 Filed 02/05/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-63-DAD
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING SENTENCING
13                          v.                            HEARING; FINDINGS AND ORDER
14   RICKY BLACKWELL,                                     DATE: February 8, 2021
                                                          TIME: 9:00 a.m.
15                                Defendant.              COURT: Hon. Dale A. Drozd
16

17
                                                 BACKGROUND
18
            This case is set for sentencing on February 8, 2021. On March 27, 2020, Congress passed the
19
     Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”). The CARES Act empowered the
20
     Judicial Conference of the United States and Chief District Judges to authorize plea and sentencing
21
     hearings by video or telephonic conference when 1) such hearings “cannot be conducted in person
22
     without seriously jeopardizing public health and safety;” and 2) “the district judge in a particular case
23
     finds for specific reasons that the plea or sentencing in that case cannot be further delayed without
24
     serious harm to the interests of justice.” Id., Pub. L. 116-23 § 15002(b)(2).
25
            On March 29, 2020, the Judicial Conference of the United States made the findings required by
26
     the CARES Act, concluding that “emergency conditions due to the national emergency declared by the
27
     President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to . . . [COVID-
28
     19] have materially affected and will materially affect the functioning of the federal courts generally.”

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00063-DAD-BAM Document 45 Filed 02/05/21 Page 2 of 5


 1           On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the

 2 findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal

 3 Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be

 4 conducted in person without seriously jeopardizing public health and safety.” On June 29, 2020, the

 5 Chief Judge of this District, per General Order 620, reaffirmed these findings and authorized

 6 videoconferencing under the CARES Act for another 90 days. On September 30, 2020, the Chief Judge

 7 of this District, per General Order 624, again reaffirmed these findings and authorized video-

 8 conferencing under the CARES Act for another 90 days. On January 4, 2021, the Chief Judge of this

 9 District, per General Order 628, again reaffirmed these findings and authorized video-conferencing
10 under the CARES Act for another 90 days. Accordingly, the findings of the Judicial Conference and

11 General Orders 614, 620, 624, and 628 establish that sentencing hearings cannot safely take place in

12 person.

13            In order to authorize sentencing hearings by remote means, however, the CARES Act—as

14 currently implemented by General Order 628—also requires district courts in individual cases to “find[],

15 for specific reasons, that a felony plea or sentencing in that case cannot be further delayed without

16 serious harm to the interests of justice.” General Order 628 further requires that the defendant consent

17 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

18 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

19 teleconference.

20           In addition, General Order 616 provides that, where a defendant’s signature is called for, unless

21 otherwise ordered by the court, defense counsel may sign electronically on the defendant’s behalf using

22 the format “/s/ name” and file the signed document electronically after the defendant has an opportunity

23 to consult with counsel and consent’s to counsel’s signing on defendant’s behalf.

24           The parties hereby stipulate and agree that each of the requirements of the CARES Act and

25 General Order 628 has been satisfied in this case. They request that the Court enter an order making the

26 specific findings required by the CARES Act and General Order 628. Specifically, for the reasons
27 further set forth below, the parties agree that:

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00063-DAD-BAM Document 45 Filed 02/05/21 Page 3 of 5


 1          1)      The sentencing hearing in this case cannot be further delayed without serious harm to the

 2 interest of justice, given the public health restrictions on physical contact and court closures existing in

 3 the Eastern District of California, and the parties’ mutual desire to resolve the case expeditiously as the

 4 defendant is in custody pending sentencing and has indicated that he would like to resolve this matter;

 5 and

 6          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

 7 by videoconference and counsel joins in that waiver.

 8                                                STIPULATION

 9          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

10 through defendant’s counsel of record, hereby stipulate as follows:

11          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

12 to exist in California on March 4, 2020.

13          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

14 National Emergency in response to the COVID-19 pandemic.

15          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

16 other public health authorities have suggested the public avoid social gatherings in groups of more than

17 10 people and practice physical distancing (within about six feet) between individuals to potentially

18 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

19 and vaccines have not yet been widely distributed.

20          4.      These social distancing guidelines – which are essential to combatting the virus – are

21 generally not compatible with holding in-person court hearings.

22          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

23 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

24 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

25 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

26 commence before May 1, 2020.
27          6.      On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

28 in the Eastern District of California to the public. It further authorized assigned district court judges to

       STIPULATION REGARDING EXCLUDABLE TIME              3
30     PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00063-DAD-BAM Document 45 Filed 02/05/21 Page 4 of 5


 1 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

 2 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

 3 pandemic.

 4          7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 5 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 6 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 7 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 8 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 9 weighted filings) and its shortage of judicial resources (the District is currently authorized only six
10 district judges; two of those positions are currently vacant). The report further explained that a backlog

11 of cases exists that “can only start to be alleviated” when the CDC lifts its guidance regarding gatherings

12 of individuals.

13          8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

14 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

15          9.       On May 13, 2020, General Order 618 issued, continuing court closures “until further

16 notice,” and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

17          10.      Given these facts, it is essential that Judges in this District resolve as many matters as

18 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

19 hearings now, this District will be in a better position to work through the backlog of criminal and civil

20 matters once in-person hearings resume.
21          11.      The sentencing hearing in this case accordingly cannot be further delayed without serious

22 harm to the interests of justice. If the Court were to delay this hearing until it can be held in-person, it

23 would only add to the enormous backlog of criminal and civil matters facing this Court, and every Judge

24 in this District, when normal operations resume.

25          12.      Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

26 teleconference. Counsel joins in this consent.
27          13.      Conducting the sentencing hearing by videoconference is furthermore appropriate in this

28 case given the defendant’s desire to resolve his case.

       STIPULATION REGARDING EXCLUDABLE TIME               4
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00063-DAD-BAM Document 45 Filed 02/05/21 Page 5 of 5


 1         IT IS SO STIPULATED.

 2

 3
     Dated: February 5, 2021                                 MCGREGOR W. SCOTT
 4                                                           United States Attorney
 5
                                                             /s/ ROSS PEARSON
 6                                                           ROSS PEARSON
                                                             Assistant United States Attorney
 7

 8
     Dated: February 5, 2021                                 /s/ ROBERT LAMANUZZI
 9                                                           ROBERT LAMANUZZI
10                                                           Counsel for Defendant
                                                             RICKY BLACKWELL
11                                                           (Authorized by email on
                                                             February 5, 2021)
12

13                                         FINDINGS AND ORDER

14         1.      The Court adopts the findings above.

15         2.      Further, the Court specifically finds that:

16                 a)     The sentencing hearing in this case cannot be further delayed without serious

17         harm to the interest of justice; and

18                 b)     The defendant has waived his physical presence at the hearing and consents to

19         remote hearing by videoconference.

20         3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

21 of the CARES Act, General Order 616, and General Order 628, the sentencing hearing in this case will

22 be conducted by videoconference.

23 IT IS SO ORDERED.

24
        Dated:    February 5, 2021
25                                                     UNITED STATES DISTRICT JUDGE

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
